



COURT OF APPEAL FOR ONTARIO

CITATION: Foley (Re), 2015
    ONCA 507

DATE: 20150706

DOCKET: C58300

Doherty, Juriansz and Huscroft JJ.A.

In the Estate of Vera
    Eileen Pearl Foley, Deceased, and in the Matter of the Property of Edward Walter
    Foley under Power of Attorney, and in the Estate of Edward Walter Foley,
    Deceased

BETWEEN

Donald Edward Foley

Plaintiff (Appellant)

and

Dorothy Eileen McIntyre

Defendant (Respondent)

Gregory M. Sidlofsky and B. Donovan, for the appellant

Barry L. Evans, for the respondent

Heard: January 12, 2015

On appeal from the judgment of Justice Anne Mullins of
    the Superior Court of Justice, dated January 9, 2014, with reasons reported at
    2014 ONSC 194.

COSTS ENDORSEMENT

[1]

Following the release of the court's decision on May 28, 2015, the
    parties filed written submissions regarding costs. Costs in favour of the
    successful respondent are fixed in the amount of $20,000.00 all inclusive.

Doherty
    J.A.

R.G.
    Juriansz J.A.

Grant
    Huscroft J.A.


